People v Cuomo (2016 NY Slip Op 01860)





People v Cuomo


2016 NY Slip Op 01860


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2013-11250
2013-11256

[*1]The People of the State of New York, respondent,
v Shaun Cuomo, appellant. (Ind. Nos. 41/12, 73/12)


Carol Kahn, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from two judgments of the County Court, Dutchess County (Greller, J.), both rendered November 12, 2013, convicting him of grand larceny in the third degree under Superior Court Information No. 41/12 and grand larceny in the third degree under Indictment No. 73/12, respectively, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The sentences imposed were not excessive (see People v Suitte,  90 AD2d 80).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
LEVENTHAL, J.P., DICKERSON, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court